DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
 Claim 1 recites “determining normal or abnormality” in the preamble, and claim 4 recites “determine normal or abnormality” in the indented clause, “a machine...”.  Examiner has interpreted and suggests amending these to read “determining normality or abnormality” and “determine normality or abnormality”, respectively, as Applicant likely intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Examiner considers the claims to recite patent-eligible subject matter, at least because they integrate any abstract ideas into the practical application of monitoring machine tool condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oho (11,287,801) in view of Shimoda et al. (“Generalized Tool-Life Equation Based on Tool-Life Distributions”; J Jpn Ind Manage Assoc 50, 49-57, 1999) (Original submitted by Applicant, 7/13/20. The following remarks are made with respect to the partial machine translation mailed herewith).
Regarding claim 1, Oho discloses a relearning necessity determination method of determining a necessity of relearning of a learned diagnostic model (machine learning machine program; see column 11,s 37-57) in a machine tool (400; see column 6, line 60, through column 7, line 6) including a machining abnormality diagnosing unit (health check operation; see column 8, lines 32-47; or position deviation; see column 8, line 44, through column 9, line 3), the machining abnormality diagnosing unit determining normality or abnormality of machining (see column 10, lines 7-25) using the diagnostic model generated through machine learning, the method comprising:
storing a cumulative cutting time or a cumulative cutting distance of a tool mounted to the machine tool as a tool usage (see column 9, lines 27-47, through column 10, line 6);
storing the tool usage when the machining abnormality diagnosing unit diagnoses the machining as machining abnormality (see column 9, lines 27-47, through column 10, line 6); and
determining the necessity of the relearning of the diagnostic model (see column 8, lines 17-25, and column 10, lines 7-25) ... .

Oho does not disclose the highlighted limitations:
determining the necessity of the relearning of the diagnostic model based on a frequency distribution of the tool usage stored in the storing of the tool usage.

Shimoda et al. disclose modeling tool use by a log-norm frequency distribution of tool wear (§8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Oho such that determining the necessity of the relearning of the diagnostic model were based on a log-normal frequency distribution of the tool usage stored in the storing of the tool usage, similar to the invention of Shimoda et al., because log-normal frequency distributions provide a reliable model of tool wear, as suggested by Shimoda et al. (§8-9).

This modification meets the highlighted limitations:
determining the necessity of the relearning of the diagnostic model based on a frequency distribution of the tool usage stored in the storing of the tool usage

Regarding claim 2, this combination of references further teaches the relearning necessity determination method according to claim 1, wherein
in the determining of the necessity, when the frequency distribution of the tool usage stored in the storing of the tool usage follows a logarithm normal distribution, the relearning of the diagnostic model is determined as unnecessary (see §8-9 of Shimoda et al.).


Regarding claim 4, see the foregoing rejection of claim 1.
Regarding claim 5, see the foregoing rejection of claim 2.
Regarding claim 7, this combination of references further teaches a computer readable medium storing a relearning necessity determination program of a leaned diagnostic model for causing a control device of a machine tool to perform the relearning necessity determination method of the diagnostic model in the machine tool according to claim t, the control device including a machining abnormality diagnosing unit (see Oho, column 10, lines 7-25) configured to determine normal or abnormality of machining using the diagnostic model generated through machine learning.

Allowable Subject Matter
Claims 3 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "before performing the determining of the necessity, receiving input of an assumed probability of occurrence of sudden machining abnormality, and in the determining of the necessity, samples by an amount of the assumed probability received at the receiving input are preliminarily removed from samples of the frequency distribution of the tool usage stored ... , and remained samples are applied to the logarithm normal distribution", in combination with the remaining claim elements as set forth in claim 3.
The prior art does not disclose or suggest, "a sudden abnormality probability receiving unit configured to receive input of an assumed probability of occurrence of sudden machining abnormality, wherein the relearning necessity determining unit is configured to preliminarily remove samples by an amount of the assumed probability received at the sudden abnormality probability receiving unit from samples of the frequency distribution of the tool usage stored ... , and subsequently the relearning necessity determining unit is configured to apply remained samples to the logarithm normal distribution", in combination with the remaining claim elements as set forth in claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852